— In a negligence action to recover damages for wrongful death and personal injuries, etc., defendant Brooks appeals from an order of the Supreme Court, Rockland County (Daronco, J.), entered September 29, 1982, which denied her motion for summary judgment dismissing the complaint as to her. Order affirmed, with one bill of costs. A review of the record indicates that plaintiffs did not have, and could not have had, an opportunity to litigate the prior determination in which Chelewsky was convicted after a plea of guilty of the unauthorized use of defendant Brooks’ car (see Gilberg v Barbieri, 53 NY2d 285, 292). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.